Exhibit 32.2 CERTIFICATION Pursuant to 18 U.S.C. Section1350, I, Michael J. Mancuso, Vice President and Chief Financial Officer of Computer Sciences Corporation (the Company), hereby certify that: (1)The Company’s Annual Report on Form 10-K for the year ended April 2, 2010 (the Report) fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 21, 2010 /s/ Michael J. Mancuso Michael J. Mancuso Vice President and Chief Financial Officer
